Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-7, 11-15, 17-20, 24-28, 31, 32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US 20190070502) in view of Gechter (US 5498002) in view of Sugioka (US 2007020219)
In claims 1, 14, 27, and 31, Hirose discloses
Automatically determining a play target game to be played by a player from among a plurality of types of games (paragraph 80, “choose a mini game from the candidate mini game group with a predetermined probability (in other words substantially randomly)”)
Executing the play target game by controlling the determined usage character in a virtual space based on an operation performed by the player and advancing the game (paragraph 138)
Hirose fails to disclose automatically determining a usage character to be operated by the player, from among a plurality of characters whose operation methods are different from each other, however Gechter discloses automatically determining a usage character to be operated by the player, from among a plurality of characters whose operation methods are different from each other and (column 9 lines 43-63, the user may select the mouse or the elephant which have different behavior controllers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Hirose with Gechter in order to allow for a variety of playstyles
Hirose in view of Gechter fails to disclose advancing the game based on whether or not a clear condition for the play target game has been satisfied within a time limit, however Sugioka discloses a clear condition of reaching a predetermined threshold or more within a time limit (paragraph 21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Hirose in view of Gechter with Sugiroka in order to allow for various types of completion conditions for the mini games of Hirose.
In claims 2, 15, 28 and 32, Hirose discloses automatically determining a plurality of play target games and successively executing the plurality of play target games determined, thereby advancing a game including the plurality of play target games (figure 11, S15 performs the mini game process, see paragraph 186, the mini game process is shown in figure 3, S5 shows that a mini game gets chosen, back to figure 11, at S17 if the end of game has not been reached, it moves back to S13, and then back to mini game process S15 for a second performance of the mini game process, and thus a second performance of choosing a mini game as per figure 3 S5.  As such, a plurality of play target games are selected and successively executed), Gechter discloses automatically determining a plurality of usage characters to be operated by the player in the respective play target games as set forth above
In claims 4, 17, 30 and 34, Gechter discloses determining the usage character from among a plurality of candidate characters that have been designated in advance based on an instruction of the player (column 10 lines 60-67, column 11 lines 1-6)
In claims 5 and 18, Gechter discloses the plurality of characters are different form each other according a direction input and a predetermined instruction input different from the direction input and the game program cause the processor to further execute performing, during execution of the play target game, a movement control for the usage character in the virtual space according to a movement method corresponding to the usage character based on the direction input and the instruction input (column 10 lines 60-67, column 11, column 12 lines 1-9.  Characters are moved according to the game state manager, with their velocity being recalculated based on previous values and acceleration values.  As such, the instruction input would be the acceleration direction, with the velocity input being different from the acceleration as it takes the previous velocity into consideration)
In claims 6, 19 and 32, Gechter discloses automatically moving the usage character (it is noted by examiner that as this is a Markush group, all of the options need not be taught by the prior art.  Column 11 lines 19-67, column 12 lines 1-21)
In claims 7 and 20, Gechter discloses as a control for an attack motion of at least any of the plurality of characters, a control for an attack motion of shooting an attack object automatically (as above this includes a Markush group, as such not all the limitations must be taught within the markups group.  Column 13 lines 16-47)
In claims 11 and 14, Hirose discloses presenting, to the player, information regarding the determined play target game and the usage character, within a predetermined time period before the determined play target game is started (figure 7 shows the information regarding the play target game being displayed, paragraph 118)
In claims 12 and 25, Hirose discloses within the predetermined time period, presenting, to the player, an operation method for the determined usage character and controlling the usage character based on an operation by the player (figure 7 shows  different types of games with the operation method being shown)
In claims 13 and 26, Hirose in view of Gechter in view of Sugiroka discloses the claimed invention except for the time limit having a predetermined time length within 5 seconds, which is set for each of the plurality of types of games, however Official notice is taken that a predetermined time length of 5 seconds or less was notoriously well known in the art before the invention was made (such as Wario Ware) and it would have been obvious to one of ordinary skill in the art to combine Hirose in view of Gechter in view of Sugiroka with this well known technique in order to allow for a large amount of games to be quickly played
Claim(s) 3, 16, 29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose in view of Gechter in view of Sugiroka in view of Rothschild (US 20040166937)
In claims 3, 16, 29 and 33, Hirose in view of Gechter in view of Sugiroka discloses the claimed invention except determining the usage character at random from among the plurality of characters, however Rothschild discloses determining the usage character at random from among the plurality of characters (paragraph 35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Hirose in view of Gechter in view of Sugiroka with Rothschild in order to allow for greater diversity of play
Allowable Subject Matter
Claims 8-10, 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Primary Examiner, Art Unit 3715